Citation Nr: 0333712	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-21 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of 
malaria.   

3.  Entitlement to service connection for residuals of dengue 
fever.

4.  Entitlement to service connection for residuals of jungle 
rot.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
February 1946.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  


REMAND

The veteran seeks entitlement to service connection for PTSD, 
and residuals of malaria, dengue fever and jungle rot.  
Additional development is necessary before the Board decides 
these claims.

First, while the veteran's appeal was pending, specifically, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the need for a claimant to submit a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, during the pendency of this 
appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The United States Court of Appeals for Veterans 
Claims (Court) has since mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

In Holliday v. Principi, 14 Vet. App. 280 (2001), the Court 
also held that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA (covering 
the duty to notify and duty to assist provisions of the VCAA) 
did not apply retroactively, and overruled both Holliday and 
Karnas to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In 
this case, the veteran filed his claims for service 
connection prior to November 2000, when the VCAA was enacted.  
It appears that the holding of Kuzma might therefore render 
the VCAA inapplicable to this appeal.  However, because the 
Kuzma case is distinguishable from this case in that it 
involved a Board denial that became final by November 9, 
2000, the Board finds that the VCAA is applicable to the 
claims at issue in this appeal.    

The VCAA provides that VA must notify a claimant of the 
information needed to substantiate his claim, explain to him 
who is responsible for obtaining such information, and assist 
the claimant in obtaining and fully developing all of the 
evidence relevant to his claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  In this case, the RO has not yet 
satisfied these duties to notify and assist the veteran.

The veteran served on active duty from September 1943 to 
February 1946.  He filed his initial claim for service 
connection in July 1998.  Thereafter, in a letter dated 
August 1998, the RO informed the veteran that the service 
department had been unable to locate his service medical 
records, advised him to submit any service medical records he 
had in his possession and the enclosed form detailing the 
facilities where he received treatment in service, and 
requested him to identify any alternative source from which 
VA could obtain the service medical records.  In response, 
the veteran completed the enclosed form listing the hospitals 
where he received treatment for malaria, dengue fever, and 
jungle rot during active service.  The RO then tried to 
obtain records of this treatment.  

In October 2001, the National Personnel Records Center (NPRC) 
responded that the veteran's service medical records had been 
destroyed in a fire in St. Louis.  In April 2002, NPRC 
further responded that, with regard to records of the 
veteran's in-service treatment at the identified hospitals, 
additional information was needed, specifically, the company, 
battery and battalion to which the veteran was assigned when 
he was treated at the facilities.    

In cases in which a claimant's service medical records are 
presumed destroyed in the fire that occurred at NPRC in 1973, 
VA's duty to assist a claimant in obtaining evidence in 
support of his claim is heightened and includes an obligation 
to search alternative forms of possibly pertinent records.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In this 
case, the RO attempted to obtain records of the veteran's in-
service treatment at hospitals, but after NPRC requested 
additional information, the RO did not seek that information 
from the veteran.  Rather, the RO denied the veteran's 
claims.  Accordingly, on Remand, the RO should contact the 
veteran and ask him to provide the requested information.  
Thereafter, the RO should request NPRC to use that 
information to obtain the in-service hospital reports and all 
pertinent morning reports, sick call reports, and reports 
from the Surgeon General's Office.  

The RO should also inform the veteran of the types of 
alternative evidence he may submit to support his claims, 
including lay statements from fellow veterans who served with 
the veteran.  In a letter dated August 1998, which was sent 
before the RO was aware that the veteran's service medical 
records had been destroyed by fire, the RO requested the 
veteran to identify alternative sources from which VA could 
obtain the service medical records.  The RO did not indicate 
that the veteran could submit substitute evidence for his 
service medical records, which might establish that he was 
treated for malaria, dengue fever, and jungle rot in service.  

Second, the law provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  In 
this case, for the reasons that follow, such assistance is 
necessary.

During a videoconference hearing held before the undersigned 
in May 2003, the veteran testified that, after discharge from 
service in 1946, he received treatment for some of the 
disorders at issue on appeal.  For instance, he testified 
that he had been seeing Linda Goldenstern, M.D., for 15 
years, had been told by Dr. Zoller that his depression and 
heart disease were related, was hospitalized at McAllister 
General Hospital in 1960 or 1961, by Joe McCauley, M.D., 
visited Bruce Rumbaugh, M.D., in Oklahoma City approximately 
10 to 12 years ago for malaria, and regularly received 
treatment for residuals of jungle rot from Dr. Macra, a 
podiatrist.  See Tr. at 9-10, 12-17 (May 22, 2003).  At 
present, the claims file contains some medical records from 
Dr. Goldenstern, but none dated prior to 1999, and no records 
from the other physicians noted.  Inasmuch as the records of 
the alleged treatment might be pertinent to the veteran's 
claims, they should be secured and associated with the claims 
file on Remand.  

In addition, the veteran filed a claim for service connection 
for PTSD in January 2001.  Thereafter, the RO did not request 
the veteran to submit a written statement describing the in-
service stressors that allegedly caused his PTSD.  Given that 
the veteran was awarded a Combat Infantryman Badge for his 
service during World War II and was diagnosed with PTSD in 
November 2000, the RO should obtain such a statement from the 
veteran so that, thereafter, a physician can determine 
whether the stressors were of sufficient severity to support 
a diagnosis of PTSD.  Although two physicians have already 
evaluated the veteran's mental status, they rendered their 
diagnoses without the benefit of knowing the type of 
stressors the veteran experienced in service.  

There is also insufficient medical evidence of record to 
decide the other claims at issue in this appeal.  The veteran 
asserts that, due to the climate in New Guinea and Southern 
Philippines, where he served during World War II, he 
developed malaria, dengue fever and jungle rot.  He also 
asserts that, since discharge, he has had residuals of at 
least two of these disorders.  Service personnel records 
confirm that the veteran served in the areas noted.  However, 
there is no medical evidence of record addressing whether the 
veteran currently has disabilities that result from those 
disorders.  Given this fact, the Board believes that VA 
should afford the veteran another VA examination, during 
which an examiner can opine definitively and with rationale 
whether the veteran currently has residuals of malaria, 
dengue fever, and/or jungle rot.  

This case is REMANDED for the following development:

1.  The RO should contact the veteran and 
inform him that he can submit alternative 
forms of evidence, including statements 
from fellow veterans with whom he served, 
to support his claims that he had malaria, 
dengue fever and jungle rot in service.  
The RO should also ask the veteran to 
provide the following information in 
writing: 

(a) the company, battery and battalion to 
which he was assigned when he received 
treatment in service at the field hospital 
in Leyte, Hollandia Hospital in Atoplic, 
New Guinea, and a hospital in Ora Bay, New 
Guinea;  

(b) a detailed statement explaining the 
stressors the veteran experienced in 
service, and identifying the dates the 
stressors occurred, the places where they 
occurred, the unit to which the veteran 
was assigned at the time, and the full 
names of any other individuals who were 
involved; and

(c) provide the names and addresses of all 
health care professionals, VA and non-VA, 
who have treated the veteran's PTSD, 
malaria, dengue fever and jungle rot since 
his discharge from active service and 
whose records are not already in the 
claims file, and the dates of that 
treatment.  (This information should 
include references to Drs. Goldenstern, 
Zoller, McCauley, Rumbaugh, and Macra, and 
McAllister General Hospital.)

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, the RO 
should request, obtain and associate with 
the claims file the actual clinical 
records, inpatient and outpatient 
records, consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent records from all 
identified health care providers.  If 
there are any pertinent records that are 
unavailable, the RO should document this 
fact in the record.  

3.  After receiving the additional 
information requested in 1(a), the RO 
should forward it to NPRC for 
investigation, including of all pertinent 
morning reports, sick call reports, and 
reports from the Surgeon General's 
Office.  In so doing, the RO should refer 
to NPRC's request for additional 
information dated April 2002. 

4.  After receiving the additional 
information requested in 1(b), the RO 
should afford the veteran a psychiatric 
examination.  The purpose of this 
examination is to obtain an opinion as to 
whether the veteran currently has PTSD as 
the result of a verified stressor.  The 
RO should forward the claims file and a 
copy of the veteran's stressor statement 
to the examiner for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should: (1) identify all 
psychiatric disorders present; and (2) 
opine whether it is at least as likely as 
not that the veteran's PTSD, to the 
extent it is present, is related to the 
veteran's period of active service, 
specifically, to any alleged in-service 
stressor.  The examiner should provide 
detailed rationale, with specific 
references to the record, for his 
opinion.   

5.  The RO should also afford the veteran 
a VA examination by an appropriate 
specialist for the purpose of determining 
the presence and etiology of any malaria, 
dengue fever, and/or jungle rot or 
residuals thereof shown to exist.  The RO 
should forward the claims file and a copy 
of this Remand to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should opine: (1) 
whether the veteran currently has 
residuals of malaria, dengue fever and/or 
jungle rot, and if so, (2) whether those 
residuals are at least as likely as not 
related to the veteran's period of active 
service, including in New Guinea and 
Southern Philippines.  The examiner 
should provide detailed rationale, with 
specific references to the record, for 
his opinion.    

6.  The RO should then review the 
examination reports and ensure that they 
comply with the previous instructions.  
If the reports are deficient in any 
regard, the RO should undertake immediate 
corrective action.

7.  Thereafter, the RO should readjudicate 
the veteran's claims based on all of the 
evidence of record.  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto before 
the case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to obtain additional medical 
information and to ensure that the veteran is afforded due 
process.  No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



